Citation Nr: 1623856	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis (other than the right ankle and cervical and lumbar spine).

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a digestive disorder, claimed as gastroesophageal reflux disease (GERD).

4.  Entitlement to an effective date prior to October 21, 2011 for the award of special monthly compensation at the housebound rate.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The August 2009 rating decision, in pertinent part, denied service connection for GERD and osteoarthritis (other than the lumbar spine).  The January 2013 rating decision, in pertinent part, denied an effective date prior to October 21, 2011 for the award of special monthly compensation at the housebound rate, and the issue was merged with the prior appeal.

This matter was most recently before the Board in September 2013, when it was remanded for further development.  The service connection claims were previously before the Board in November 2011 and December 2012.

In January 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is of record.  In February 2016, the Board notified the Veteran of his right to a new hearing before another VLJ who would ultimately decide his appeal.  See 38 U.S.C. § 7107(c) (West 2014).  The Veteran has elected not to appear at a new hearing.

The Veteran's service connection claim for GERD includes any current digestive disorder that is reasonable encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the issue has been recharacterized as entitlement to service connection for a digestive disorder, to include GERD, as reflected on the title page of this decision.

The Veteran has been granted service connection for multiple disabilities affecting joints other than the lumbar spine since he initially filed a service connection claim for osteoarthritis (other than the lumbar spine).  These joints include the right ankle and bilateral hips, although the bilateral hip condition was diagnosed as trochanteris pain syndrome as opposed to arthritis.  The record shows the Veteran has been diagnosed as having arthritis affecting the cervical spine, knees and left ankle.  This decision denies service connection for bilateral knee and left ankle disabilities; however, the Board finds a remand is necessary with respect to the cervical spine.  Therefore, the issue of service connection for a cervical spine disability has been delineated as a separate issue and remains on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service for a digestive disorder, to include GERD, and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been granted service connection for disabilities affecting the lumbar spine, bilateral hips, and right ankle.

2.  The Veteran's service-connected bilateral hip disability is not arthritic in nature.

3.  The Veteran does not have arthritis or any other disability affecting joints other than the cervical and lumbar spine, hips, knees, and ankles.

4.  The Veteran's current bilateral knee arthritis is not the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected disabilities.

5.  The Veteran's current left ankle arthritis is not the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected disabilities.

6.  Prior to October 21, 2011, the Veteran did not have an additional service-connected disability or disabilities independently ratable as 60 percent disabling that were separate and distinct from his service-connected back disability for which TDIU was warranted, effective August 21, 1998.

7.  The Veteran was not was permanently housebound prior to October 21, 2011.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for osteoarthritis affecting joints other than the right ankle and cervical and lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for special monthly compensation at the housebound rate were not met prior to October 21, 2011.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA has provided several examinations during the pendency of this appeal.  The most recent examination reports from March 2015 contain adequate information to make an informed decision on the claims finally adjudicated by this decision when viewed together with the other evidence of record.

At the April 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument regarding the issues on appeal.  Although the VLJ who conducted the hearing is no longer able to render a decision regarding this appeal, the Veteran has determined a new hearing is not necessary.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In November 2011, the Board remanded the Veteran's service connection claims so the AOJ could obtain outstanding treatment records and schedule examinations.  The AOJ obtained outstanding treatment records and scheduled examinations in March 2012 as directed.  After completing this development, the AOJ recertified the appeal to the Board.  In December 2012, the Board determined an addendum to the March 2012 examination report was necessary to obtain opinions that more adequately addressed secondary service connection.  The AOJ obtained an addendum from the prior examiner as directed; however, the examiner indicated an opinion addressing secondary service connection was provided in the prior examination report.  In September 2013, the Board found a remand was necessary to ensure compliance with its prior directives with respect to the opinions for secondary service connection and directed the AOJ to schedule new examinations to obtain the requested opinions.  These examinations were completed in March 2015.  As previously noted, there is no indication the March 2015 examinations were inadequate to make an informed decision on the claims finally adjudicated by this decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection - Osteoarthritis (other than the right ankle and cervical and lumbar spine)

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has previously been granted service connection for arthritis affecting the lumbar spine and right ankle.  The Veteran has also been granted service connection for a bilateral hip disability, diagnosed as trochanteris pain syndrome; however, he has not been shown to have arthritis affecting the hips.  These joints will not be discussed in the analysis of the Veteran's claim of entitlement to service connection for osteoarthritis.

A VA examination in March 2015 revealed the Veteran does not have arthritis, or any other disability, affecting the shoulders, elbows, wrists, hands or fingers.  Thus, there is no current disability in this regard.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Since a current disability has not been shown with regard to the shoulders, elbows, wrists, hands or fingers, service connection is not warranted for osteoarthritis affecting these joints.  The March 2015 examiner noted the Veteran does have numbness of his feet, but explained this symptomatology is rated as part of the Veteran's service-connected back disability and is not arthritic in nature.

The March 2015 examination did show the Veteran has arthritis affecting the knees and left ankle, as well as a left knee meniscal tear.  The March 2015 examiner provided an opinion that it is less likely than not that the Veteran's current bilateral knee and left ankle disabilities are the result of disease or injury in service.  The examiner explained there was no history of treatment for chronic or recurrent knee disorders in the Veteran's service treatment records or in the treatment records within a year of discharge from service.  The examiner noted the Veteran reported first experiencing bilateral knee pain on a consistent basis in 1993 and further noted degenerative joint disease was not diagnosed until 2012, more than thirty years after the Veteran's separation from service.  The examiner also explained there was no left ankle injury noted in service and the current arthritis first manifest almost thirty years after the Veteran's separation from service.

With respect to secondary service connection, the March 2015 examiner opined it is less likely than not that the Veteran's current bilateral knee and left ankle disabilities were caused or aggravated by his service-connected disabilities.  The examiner noted the Veteran's gait is non-antalgic and explained he was not aware of any medical authority or peer-reviewed medical literature that indicates orthopedic issues such as the Veteran's other service-connected disabilities could cause or aggravate degenerative joint disease of the knees or ankle in the absence of an antalgic gait.  The examiner stated the degenerative joint disease of the knees and left ankle was more likely the result of chronic weight bearing on the joints over a lifetime.

The Board finds the March 2015 VA opinion probative with respect to whether service connection for arthritis affecting the knees and left ankle is warranted because the March 2015 examiner provided an adequate rationale after consideration of an accurate factual history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran's current degenerative joint disease constitutes arthritis; therefore, it is a chronic disease within the meaning of 38 C.F.R. § 3.309(a).  Chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As noted by the March 2015 examiner, there is no evidence the current degenerative joint disease affecting the Veteran's knees and ankles manifest to a compensable degree with one year of service.  Degenerative joint disease affecting the knees and ankles was not diagnosed until at least 2012 or later; therefore, service connection on a presumptive basis under 38 C.F.R. § 3.307 is not warranted.

The Veteran's service treatment records reveals no left ankle injury or complaints of left ankle symptomatology in service.  Review of service treatment records reveals the Veteran sought treatment for bilateral knee pain in May 1981.  In June 1981, an initial assessment of "arthritis [versus] Osgood-Schlatter disease" was given.  The treating physician ordered x-rays of both knees, but determined they were within normal limits.  This is compelling evidence that the Veteran did not have arthritis during service there and hence evidence against a finding that he had arthritis of the knees during service.  The Veteran has not reported continuously experiencing bilateral knee pain since his separation from service.  The March 2015 examiner noted the Veteran reported experiencing bilateral knee pain on consistent basis beginning in approximately 1993, more than ten years after separation from service.  There is some evidence of treatment for bilateral knee pain in private treatment records from April 1986, but this symptomatology appears to have been precipitated by a post-service motor vehicle accident in which the Veteran was run off the road and incurred several injuries.  This does not support a nexus between the Veteran's claimed disabilities and service.  .

While the Veteran is competent to report observable symptomatology like knee and ankle pain, he is not competent to address more complex medical questions such as the etiology of bilateral knee and left ankle arthritis first manifest several years after service.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The most probative medical evidence in this regard, the March 2015 VA opinion, indicates service connection is not warranted on a direct or secondary basis for a bilateral knee or a left ankle disability.  Thus, the preponderance of evidence is against a finding that the Veteran's current bilateral knee and left ankle arthritis is the result of disease or injury in service, or caused or aggravated by his service-connected disabilities.

In sum, the evidence of record does not establish service connection is warranted for osteoarthritis affecting joints other than the right ankle and lumbar spine, and a remand is necessary with respect to the cervical spine.  The preponderance of evidence is against a finding that the Veteran's current bilateral knee and left ankle disabilities, to include arthritis, are the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected disabilities.  The Veteran does not have arthritis affecting any other joints.  Thus, service connection for osteoarthritis affecting joints other than the right ankle and cervical and lumbar spine is not warranted.

III.  Earlier Effective Date for Special Monthly Compensation - Housebound Rate

The Veteran has received special monthly compensation at the housebound rate since October 21, 2011, the effective date of a 100 percent rating for his service-connected coronary artery disease.  The Veteran seeks an effective date prior to October 21, 2011 for the award of special monthly compensation based on housebound status.  He has specifically asserted the effective date of special monthly compensation at the housebound rate should be August 27, 2007, the date of his service connection claim for coronary artery disease.

Special monthly compensation at the housebound rate is payable when the Veteran has a single service-connected disability rated as 100 percent disabling and (1) has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  Being permanently housebound by reason of service-connected disability or disabilities is established when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises; or, if institutionalized, to the ward or clinical areas and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In an October 1999 rating decision, the AOJ granted a total disability rating based on individual unemployability (TDIU), effective August 21, 1998, due to the severity of his service-connected back disability, the only disability for which service connection had been established at that time.  The effective date was changed to February 9, 1993 in a March 2002 rating decision.  TDIU based on a single disability satisfies the requirement of a single service-connected disability rated as 100 percent disabling for the purposes of special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the Board must determine whether the Veteran had an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems prior to October 21, 2011.

The Board finds the Veteran did not have an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems prior to October 21, 2011.  The Veteran was later granted service connection for dysthymic disorder, coronary artery disease, and trochanteris pain syndrome of the bilateral hips secondary to his service-connected back disability.  When service connection is established on a secondary basis, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Although dysthymic disorder, coronary artery disease, trochanteris pain syndrome of the bilateral hips are independently ratable, these service-connected disabilities are considered part of the original condition, the service-connected back disability in this instance, under VA regulation.  Indeed, the conditions derived solely from the back disability.  As such, they do not satisfy the requirement found at 38 C.F.R. § 3.350(i) of being separate and distinct from the disability rated as 100 percent disabling.  

There is also no evidence that indicates the Veteran has been confined to his dwelling or immediate premises as a direct result of service-connected disabilities; he has also not been institutionalized.  Thus, the record does not establish he is permanently housebound within the meaning of 38 C.F.R. § 3.350(i).  As such, an effective date prior to October 21, 2011 cannot be established on this basis.

The Board acknowledges the Veteran's service connection claim for a digestive disorder and a cervical spine disability remain pending; however, adjudication of the effective date of special monthly compensation at the housebound rate at this point does not prejudice the Veteran because these issues are not inextricably intertwined with the issue of service connection for the claimed disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  If the claim of service connection for a digestive disorder and/or cervical spine disability is eventually granted, the issue of special monthly compensation at the housebound rate can be revisited based on the initial rating assigned for the cervical spine disability without prejudice to the Veteran.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").

Ultimately, the record establishes that prior to October 21, 2011 the Veteran did not have an additional service-connected disability or disabilities independently ratable as 60 percent disabling that were separate and distinct from his service-connected back disability for which TDIU was warranted, effective August 21, 1998.  There is also no evidence he was permanently housebound within the meaning of 38 C.F.R. § 3.350(i) prior to that date.  Therefore, payment of special monthly compensation at the housebound rate is not warranted prior to October 21, 2011, and entitlement to an earlier effective date is denied.


ORDER

Entitlement to service connection for osteoarthritis (other than the right ankle and cervical and lumbar spine) is denied.

Entitlement to an effective date prior to October 21, 2011 for the award of special monthly compensation at the housebound rate is denied.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker, supra).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl, 21 Vet. App. at 123.

Here, the March 2015 opinion nexus opinion addressing service connection for a cervical spine disability is inadequate to make an informed decision on the Veteran's claim and does not constitute substantial compliance with the Board's prior directives with regard to that issue.  See Stegall, supra.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.

The March 2015 examiner indicated the Veteran's cervical spine disability was "first noted in 2012 30 years after discharge from service."  While a cervical spine injury is not clearly noted in service treatment records, the Veteran has competently and credibly reported he injured his neck when he fell from a plane in service.  Further, private treatment records document treatment for neck pain dating back to 1986.  Cervical spine arthritis was confirmed by an October 1990 imaging study included in the Veteran's private treatment records.  Thus, it appears the March 2015 examiner failed to consider an accurate history regarding the disability.  As such, the Board must reject this opinion to ensure compliance with its prior directives.

The Board also finds clarification of the March 2015 examination report is necessary with respect to the Veteran's claim of entitlement to service connection for a digestive disorder.  As noted in the introduction, the Veteran's claim includes any current digestive disorder that is encompassed by his reported symptomatology.  See Clemons, supra.  The record reflects diagnoses of hiatal hernia and peptic ulcer disease during the appeal period, both of which have been noted in treatment records for several years.

The March 2015 examiner suggested these types of conditions are commonly associated with the use of nonsteroidal anti-inflammatory drugs (NSAID) in the rationale of her negative nexus opinion regarding GERD, but did not provide an opinion as to whether it is at least as likely as not the Veteran has these conditions as the result of service or whether they are proximately due to, or aggravated by, his service-connected disabilities.  As the record suggests there may be a nexus between these other diagnoses and the Veteran's service-connected disabilities, the Board finds an opinion necessary in this regard, to include any relationship between those diagnoses and the explicitly claimed GERD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new examination to determine whether his current cervical spine disability is at least as likely as not the result of disease or injury in service.

The examiner must specifically address the Veteran's reports of an in-service neck injury resulting from a fall from plane and the history of post-service treatment for neck pain and post-service findings of cervical spine arthritis dating back to October 1990.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Schedule the Veteran for a new examination to determine whether he has hiatal hernia and/or peptic ulcer disease that is at least as likely as not the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected disabilities, to include NSAID use associated with his service-connected orthopedic disabilities.  The examiner must specifically address both causation and aggravation with regard to secondary service connection for the opinion to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability or disabilities.

If a nexus is found between hiatal hernia and/or peptic ulcer disease and the Veteran's service or service-connected disabilities, the examiner is also asked to address whether the Veteran's GERD is at least as likely as not proximately due to, or aggravated by, the digestive disorder that has been associated with the Veteran's service or service-connected disabilities.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

3.  Readjudicate the claims that are the subject of this remand.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative  a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


